 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Nicole Vance,                                     No. CV-17-2795-PHX-DMF
10                  Plaintiff,
11   v.                                                ORDER
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          After the Court remanded this matter for further proceedings, the Commissioner
17   moved for reconsideration. (Doc. 28) The Court permitted Plaintiff to respond and the
18   Commissioner did not reply. (Doc. 30)
19          Under LRCiv 7.2(g)(1), “[t]he Court will ordinarily deny a motion for
20   reconsideration of an Order absent a showing of manifest error or a showing of new facts
21   or legal authority that could not have been brought to its attention earlier with reasonable
22   diligence.” Motions for reconsideration should be granted only in rare circumstances and
23   should not be used for the purpose of asking a court “‘to rethink what the court had already
24   thought through — rightly or wrongly.’” Defenders of Wildlife v. Browner, 909 F.Supp.
25   1342, 1351 (D.Ariz. 1995) (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc.,
26   99 F.R.D. 99, 101 (E.D.Va. 1983)).
27          Defendant argues that the Court’s Order was incomplete because it did not address
28   the portion of the ALJ’s opinion that had provided no weight to the medical opinions in the
 1   record. (Doc. 28 at 2-3) As Plaintiff notes, the Court’s Order did address this portion of
 2   the ALJ opinion. (Doc. 26 at 3; Doc. 30 at 2-3)
 3            Defendant has moved for reconsideration without showing manifest error, without
 4   showing new facts or legal authority, and nothing in Defendant’s Motion “could not have
 5   been brought to its attention earlier with reasonable diligence.”             LRCiv 7.2(g)(1).
 6   Accordingly, the Court will deny the motion and its Order, including guidance for the
 7   remand, remains undisturbed.1
 8            IT IS THEREFORE ORDERED denying the Commissioner’s Motion for
 9   Reconsideration. (Doc. 28)
10            Dated this 24th day of October, 2018.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
         Plaintiff’s attempt to use her response to argue for a remand for benefits is not well taken.

                                                    -2-
